DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 28-September-2020 has been entered.
Claim Objections
Claims 7-9 are objected to because of the following informalities:  
Claim 7 recites the limitation "wherein the request comprises" in the first limitation of the claim, however there is no recitation in claim 6, which claim 7 depends from, or independent claim 1, which claim 6 depends from, of “a request”.
Independent claim 31, which is similar to independent claim 1, recites 
“receiving a request from a client interface of a first client computer of an authenticated user proposed an edit to the body of knowledge wiki database”, 
Independent claim 1 recites:
“a client interface for an authenticated user that provides functionality for the authenticated user to propose an edit to the body of knowledge wiki database”
Appropriate correction is required.
Response to Amendment
	The Amendment filed on 28-September -2020 has been entered. Claims 1, 10,11, 12, 13, 14,15, 31, 39, 40, 41, 42, 43 and 44 have been amended, and claims 1, 3-15, 31-44 are currently pending in the application. 
Response to Arguments
Applicant’s arguments, see Remarks pp. 12-15, filed 28-September-2020, with respect to the rejections of claims 1, 10-15, 31, 39-44 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Murphy et al. (Patent No. US 8,332,345 B1, hereinafter “Murphy”) and Franceschini et al. (Patent No. Us 10,394,829 B2, hereinafter “Franceschini”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 31, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Hite et al. (Pub. No. US 2006/0075013 A1, hereinafter “Hite”).
Regarding claim 1, Murphy teaches:
a computer-readable tangible medium comprising software instructions and a processor configured to access the computer-readable tangible medium to load and execute the software instructions to provide (Murphy – see Component 1, such as a computer system in Fig. 5A – 510, which includes one or more microprocessors [Col. 13 lines 19-25].)
a body of knowledge ontology component comprising a triple store comprising at least one version of a domain ontology, the at least one version comprising a current domain ontology (Murphy – the semantic network (i.e. body of knowledge ontology component) includes vertices and edges, which form one or more fundamental knowledge structure constructs such as Triplets (see Fig. 2 – 230) with individual edges or link, tying two concepts together labeled with a particular relation type [Col. 7 lines 10-27]. Together, the set of all element types and relation types, along with their possibly re-entrant hierarchical structure and their templates and other appended information, constitute what is referred to as an Ontology for the semantic network. The ontology can be embodied entirely as a special case of a knowledge structure, but in a preferred embodiment it is implemented with more efficient specialized representations which can still be viewed as a network or knowledge structure [Col. 8 lines 62-67, Col. 9 lines 1-3].)
a body of knowledge wiki, separate from the body of knowledge ontology component, comprising a body of knowledge wiki database (Murphy – a knowledge sharing repository (i.e. body of knowledge wiki, see Fig. 3 – 300) may be any collection of user or community-generated aggregations of information stored on a computer system such as a server. The most well-known current form of knowledge sharing repository having the key features that may be used by this invention is frequently referred to as a “wild,” which can be thought of as a user-editable online encyclopedia or information reference. Perhaps the most well known current wiki is Wikipedia, an online encyclopedia  [Col. 9 lines 8-27].)
a wiki load service that populates the body of knowledge wiki database by loading data from the triple store (Murphy – Module 15 may be used for translation of the organization of element types in a semantic network/knowledge structure’s ontology (i.e. triple store) to the knowledge sharing repository’s categories and their possibly re-entrant hierarchical structure [Col. 26 lines 23-29].)
a client interface for an authenticated user that provides functionality for the authenticated user to propose an edit to the body of knowledge wiki database (Murphy – key features of a knowledge sharing repository include [Col. 9 lines 38-40] user editable pages – this feature relates to pages that are allowed to be edited by users, either manually by individuals or automatically by a program, or ideally by both, see Fig. 4i – 430 [Col. 11 lines 14-16, 35-41]. Also see Component 4 – user interfaces [Col. 14 lines 27-34]. Component 3 discloses an infrastructure connecting the semantic network editing 
and a wiki write service for deprecating or replacing the current domain ontology, based on the proposed edit to the body of knowledge wiki database, in response to [the approval of] the proposed edit to the body of knowledge wiki database (Murphy – key features of a knowledge sharing repository include [Col. 9 lines 38-40] user editable pages – this feature relates to pages that are allowed to be edited by users, either manually by individuals or automatically by a program, or ideally by both, see Fig. 4i – 430 [Col. 11 lines 14-16, 35-41]. Data from the knowledge sharing repository (i.e. body of knowledge wiki database) may be transferred to the semantic network editing program to be used to update the semantic network based at least in part on the data/knowledge sharing network pages. This may be done automatically or manually by a user [Col. 16 lines 59-63]. Module 16, the categories to ontology translation module, may be used for translating a knowledge sharing repository’s categories and their possibly re-entrant hierarchical structure into corresponding elements in the semantic network/knowledge structure’s ontology [Col. 26 lines 55-61]. Examiner interprets that module 16 discloses a wiki write service, and that where a user edits 
Murphy does not appear to teach:
a client interface for an editor that provides functionality for the editor to view and approve the proposed edit to the body of knowledge wiki database
the approval of the proposed edit
However, Hite teaches:
a client interface for an editor that provides functionality for the editor to view and approve the proposed edit to the body of knowledge wiki database (Hite – the ontology editor 1010 may allow the user to view and approve or disapprove of the potential relationships [0140].)
the approval of the proposed edit (Hite – the ontology editor 1010 may allow the user to view and approve or disapprove of the potential relationships [0140].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Murphy and Hite before them, to modify the system of Murphy of a body of knowledge ontology component comprising a triple store comprising at least one version of a domain ontology, the at least one version comprising a current domain ontology, a body of knowledge wiki, separate from the body of knowledge ontology component, comprising a body of knowledge wiki database, a wiki load service that populates 
Regarding claim 3, Murphy teaches:
wherein the processor is further configured to access the computer-readable tangible medium to load and execute the software instructions to further provide a load service to transmit data of the domain ontology to the client interface for the authenticated user (Murphy - Module 15 may be used for translation of the organization of element types in a semantic network/knowledge structure’s ontology (i.e. triple store) to the knowledge sharing repository’s categories and their possibly re-entrant hierarchical structure [Col. 26 lines 23-29]. Module 1 may be used to facilitate accessing a knowledge sharing repository page (i.e. body of knowledge wiki database) associate d with a selected entity. This module is configured to allow a user to connect to and access a knowledge sharing repository page through or in conjunction with a 
Regarding claim 4, Murphy teaches:
wherein the processor is further configured to access the computer-readable tangible medium to load and execute the software instructions to further provide a load service to transmit data of the domain ontology to a client interface of an- 27 -142684.001 03/36435626v.3DOCKET NO. 142684-00103 PATENT unauthenticated user (Murphy - Module 15 may be used for translation of the organization of element types in a semantic network/knowledge structure’s ontology (i.e. triple store) to the 
Regarding claim 31, Murphy teaches:
providing access to a body of knowledge ontology component comprising at least one version of a domain ontology stored on a triple store, the at least one version comprising a current domain ontology (Murphy – the semantic network (i.e. body of knowledge ontology component) includes vertices and edges, which form one or more fundamental knowledge structure constructs such as Triplets (see Fig. 2 – 230) with individual edges or link, tying two concepts together labeled with a particular relation type [Col. 7 lines 10-27]. Together, the set of all element types and relation types, along with their possibly re-entrant hierarchical structure and their templates and other appended information, constitute what is referred to as an Ontology for the semantic network. The ontology can be embodied entirely as a special case of a knowledge structure, but in a preferred embodiment it is implemented with more efficient specialized representations which can still be viewed as a network or knowledge structure [Col. 8 lines 62-67, Col. 9 lines 1-3].)
providing access to a body of knowledge wiki, separate from the body of knowledge ontology component, comprising a body of knowledge wiki database (Murphy – a knowledge sharing repository (i.e. body of knowledge wiki, see Fig. 3 – 300) may be any collection of user or community-generated aggregations of information 
populating the body of knowledge wiki database by loading data from the triple store (Murphy – Module 15 may be used for translation of the organization of element types in a semantic network/knowledge structure’s ontology (i.e. triple store) to the knowledge sharing repository’s categories and their possibly re-entrant hierarchical structure [Col. 26 lines 23-29].
receiving a request from a client interface of a first client computer of an authenticated user proposing an edit to the body of knowledge wiki database (Murphy – key features of a knowledge sharing repository include [Col. 9 lines 38-40] user editable pages – this feature relates to pages that are allowed to be edited by users, either manually by individuals or automatically by a program, or ideally by both, and includes page sharing among users multiple users, see Fig. 4i – 430 [Col. 11 lines 14-16, 29-41]. Also see Component 4 – user interfaces [Col. 14 lines 27-34]. Component 3 discloses an infrastructure connecting the semantic network editing tool and the knowledge sharing repository that allow for the exchange of data between the two tools and for each tool to initiate actions within the 
and deprecating or replacing the current domain ontology based on the proposed edit to the body of knowledge wiki database, in response to [the approval of the proposed edit] to the body of knowledge wiki database (Murphy – key features of a knowledge sharing repository include [Col. 9 lines 38-40] user editable pages – this feature relates to pages that are allowed to be edited by users, either manually by individuals or automatically by a program, or ideally by both, see Fig. 4i – 430 [Col. 11 lines 14-16, 35-41]. Data from the knowledge sharing repository (i.e. body of knowledge wiki database) may be transferred to the semantic network editing program to be used to update the semantic network based at least in part on the data/knowledge sharing network pages. This may be done automatically or manually by a user [Col. 16 lines 59-63]. Module 16, the categories to ontology translation module, may be used for translating a knowledge sharing repository’s categories and their possibly re-entrant hierarchical structure into corresponding elements in the semantic network/knowledge structure’s ontology [Col. 26 lines 55-61]. Examiner interprets that module 16 discloses a wiki write service, and that where a user edits the knowledge sharing repository, module 16 may be used to translate a knowledge sharing repository’s 
Murphy does not appear to teach:
receiving approval of the proposed edit to body of knowledge wiki database from a client interface of a second client computer of an editor, the client interface of the second computer of the editor providing functionality for the editor to view and approve the proposed edit to the body of knowledge wiki database
approval of the proposed edit
However, Hite teaches:
receiving approval of the proposed edit to body of knowledge wiki database from a client interface of a second client computer of an editor, the client interface of the second computer of the editor providing functionality for the editor to view and approve the proposed edit to the body of knowledge wiki database (Hite – the ontology editor 1010 may allow the user to view and approve or disapprove of the potential relationships [0140]. The system includes multiple computing system 102 [0025].)
approval of the proposed edit (Hite – the ontology editor 1010 may allow the user to view and approve or disapprove of the potential relationships [0140]. The system includes multiple computing system 102 [0025].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Murphy 
Regarding claim 33, Murphy teaches:
transmitting data of the domain ontology to the client interface of the first client computer (Murphy - Module 15 may be used for translation of the organization of element types in a semantic network/knowledge structure’s ontology (i.e. triple store) to the knowledge sharing repository’s categories and their possibly re-entrant hierarchical structure [Col. 26 lines 23-29]. Module 1 may be used to 

transmitting data of the domain ontology to a client interface of an unauthenticated user (Murphy - Module 15 may be used for translation of the organization of element types in a semantic network/knowledge structure’s ontology (i.e. triple store) to the knowledge sharing repository’s categories and their possibly re-entrant hierarchical structure [Col. 26 lines 23-29]. Module 1 may be used to facilitate accessing a knowledge sharing repository page (i.e. body of knowledge wiki database) associate d with a selected entity. This module is configured to allow a user to connect to and access a knowledge sharing repository page through or in conjunction with a semantic network editing program [Col. 17 lines 14-23]. Examiner interprets that where the semantic network’s element types are translated to the knowledge sharing repository, and the user has access to the knowledge sharing repository, the user has access to the domain ontology disclosed as the semantic network in Murphy. Also see Col. 16 lines 47-53, where data stored in the semantic network may be manually or automatically transferred to the knowledge sharing repository, and then used to update data/pages in the knowledge sharing repository based on the semantic network. Component 3 discloses an infrastructure connecting the semantic network editing tool and the knowledge sharing repository that allow for the exchange of data between the two tools and for each tool to initiate actions within the other and to maintain secure connections 
Claims 5 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Hite further in view of Hellman et al. (Patent No. US 7,533,124 B2, hereinafter “Hellman”) further in view of Bodain (Pub. No. US 2010/018700 A1, hereinafter “Bodain”).
Regarding claim 5, Murphy teaches:
retrieving data of the domain ontology of the triple store (Murphy – Module 15 may be used for translation of the organization of element types in a semantic network/knowledge structure’s ontology (i.e. triple store) to the knowledge sharing repository’s categories and their possibly re-entrant hierarchical structure [Col. 26 lines 23-29].) 
for the authenticated user (Murphy – key features of a knowledge sharing repository include [Col. 9 lines 38-40] user editable pages – this feature relates to pages that are allowed to be edited by users, either manually by individuals or automatically by a program, or ideally by both, see Fig. 4i – 430 [Col. 11 lines 14-16, 35-41]. Also see Component 4 – user interfaces [Col. 14 lines 27-34]. Component 3 
Murphy modified by Hite does not appear to teach:
reformatting the retrieved data to a tree structure
and transmitting the tree structure to the client interface
However, Hellman teaches:
reformatting the retrieved data to a tree structure (Hellman – Fig. 2, 210, 220, 230, discloses ontology servers where each server maintains its own ontology in a repository of class and relation definitions [Col. 10 lines 29-37]. A relation is a set of tuples (singleton, pair, triplet or, more generally “tuple”) of instances from one or more classes that obey a relationship [Col. 7 lines 52-55]. The ontology system includes an XML generator for generating an XML Schema from class and relation definitions [Col. 7 lines 5-10]. The tags and attributes within an XML Schema can be depicted as a tree [Col. 14 lines 13-15].) 
 Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Murphy, Hite and Hellman before them, to modify the system of Murphy and Hite of a body of knowledge ontology component comprising a triple store comprising at least one 
Murphy modified by Hite and Hellman does not appear to teach:
and transmitting the tree structure to the client interface
However, Bodain teaches:
and transmitting the tree structure to the client interface (Bodain - Fig. 11 320 discloses ontologies being presented as hyperbolic trees to the user [0128].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Murphy, 
Regarding claim 32, Murphy teaches:
loading the updated domain ontology (Murphy – Module 15 may be used for translation of the organization of element types in a semantic network/knowledge structure’s ontology (i.e. triple store) to the knowledge sharing repository’s categories and their possibly re-entrant hierarchical structure [Col. 26 lines 23-29].) 

converting the domain ontology to a tree structure
and transmitting the tree structure to a client interface of a second client computer system
However, Hellman teaches:
converting the domain ontology to a tree structure (Hellman – Fig. 2, 210, 220, 230, discloses ontology servers where each server maintains its own ontology in a repository of class and relation definitions [Col. 10 lines 29-37]. A relation is a set of tuples (singleton, pair, triplet or, more generally “tuple”) of instances from one or more classes that obey a relationship [Col. 7 lines 52-55]. The ontology system includes an XML generator for generating an XML Schema from class and relation definitions [Col. 7 lines 5-10]. The tags and attributes within an XML Schema can be depicted as a tree [Col. 14 lines 13-15].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Murphy and Hite before them, to modify the system of Murphy and Hite of providing access to a body of knowledge ontology component comprising at least one version of a domain ontology stored on a triple store, the at least one version comprising a current domain ontology, providing access to a body of knowledge wiki, separate from the body of knowledge ontology component, comprising a body of knowledge wiki database, populating the body of knowledge wiki database by loading data from the triple store, receiving a request from a client interface of a first client 
Murphy modified by Hite and Hellman does not appear to teach:
and transmitting the tree structure to a client interface of a second client computer system
However, Bodain teaches:
and transmitting the tree structure to a client interface of a second client computer system (Bodain - Fig. 11 320 discloses ontologies being presented as hyperbolic trees to the user [0128].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Murphy and Hite before them, to modify the system of Murphy and Hite of providing access to a body of knowledge ontology component comprising at least one version of a domain ontology stored on a triple store, the at least one version comprising a .
Claims 6 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Hite further in view of Hellman.
Regarding claim 6, Murphy modified by Hite does not appear to teach:
wherein the domain ontology comprises a plurality of triplets, each triplet comprising a subject, a predicate, and an object, the predicate specifying the relationship between the subject and the object
However, Hellman teaches:
wherein the domain ontology comprises a plurality of triplets, each triplet comprising a subject, a predicate, and an object, the predicate specifying the relationship between the subject and the object (Hellman – Fig. 2, 210, 220, 230, discloses ontology servers where each server maintains its own ontology in a repository of class and relation definitions [Col. 10 lines 29-37]. A relation is a set of tuples (singleton, pair, triplet or, more generally “tuple”) of instances from one or more classes that obey a relationship [Col. 7 lines 52-55].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Murphy, Hite and Hellman before them, to modify the system of Murphy and Hite of a body of knowledge ontology component comprising a triple store comprising at least one version of a domain ontology, the at least one version comprising a current domain ontology, a body of knowledge wiki, separate from the body of knowledge ontology component, comprising a body of knowledge wiki database, a wiki load service that populates the body of knowledge wiki database by loading data from the triple store, a client interface for an authenticated user that provides functionality for the authenticated user to propose an edit to the body of knowledge wiki database, a client interface for an editor that provides functionality for the editor to view and approve the proposed edit to the body of knowledge wiki database and a wiki write service for deprecating or replacing the current domain ontology, based on the proposed edit to the body of knowledge wiki database, in response to the approval of the proposed edit to the body of knowledge wiki database with the teachings of 
Regarding claim 35, Murphy modified by Hite does not appear to teach:
wherein the domain ontology comprises a plurality of triplets, each triplet comprising a subject, a predicate, and an object, the predicate specifying the relationship between the subject and the object
However, Hellman teaches:
wherein the domain ontology comprises a plurality of triplets, each triplet comprising a subject, a predicate, and an object, the predicate specifying the relationship between the subject and the object (Hellman – Fig. 2, 210, 220, 230, discloses ontology servers where each server maintains its own ontology in a repository of class and relation definitions [Col. 10 lines 29-37]. A relation is a set of tuples (singleton, pair, triplet or, more generally “tuple”) of instances from one or more classes that obey a relationship [Col. 7 lines 52-55].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Murphy and Hite before them, to modify the system of Murphy and Hite of providing access to a body of knowledge ontology component comprising at least one version of a .
Claims 7-9 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Hite further in view of Hellman further in view of Jackson et al. (Pub. No. US 2010/0241644 A1, hereinafter “Jackson”).
Regarding claim 7, Murphy modified by Hite does not appear to teach:
wherein the request comprises a request to add a new triplet to the triple store
the new triplet comprising a new object and a new predicate specifying a relationship between the new object and an object or subject of one of the plurality of triplets
of the domain ontology
However, Hellman teaches:
wherein the request comprises a request to add a new triplet to the triple store (Hellman – the ontology may be updated and maintain backward compatibility by adding new classes and relations [Col. 5 lines 48-51].) 
of the domain ontology (Hellman – Fig. 2, 210, 220, 230, discloses ontology servers where each server maintains its own ontology in a repository of class and relation definitions [Col. 10 lines 29-37]. A relation is a set of tuples (singleton, pair, triplet or, more generally “tuple”) of instances from one or more classes that obey a relationship [Col. 7 lines 52-55].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Murphy, Hite and Hellman before them, to modify the system of Murphy, Hite and Hellman of a body of knowledge ontology component comprising a triple store comprising at least one version of a domain ontology, the at least one version comprising a current domain ontology, a body of knowledge wiki, separate from the body of knowledge ontology component, comprising a body of knowledge wiki database, a 
Murphy modified by Hite and Hellman does not appear to teach:
the new triplet comprising a new object and a new predicate specifying a relationship between the new object and an object or subject of one of the plurality of triplets
However, Jackson teaches:
the new triplet comprising a new object and a new predicate specifying a relationship between the new object and an object or subject of one of the plurality of triplets (Jackson – adding a new predicate may create a new view, where the view represents a 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Murphy, Hite, Hellman and Jackson before them, to modify the system of Murphy, Hite and Hellman of a body of knowledge ontology component comprising a triple store comprising at least one version of a domain ontology, the at least one version comprising a current domain ontology, a body of knowledge wiki, separate from the body of knowledge ontology component, comprising a body of knowledge wiki database, a wiki load service that populates the body of knowledge wiki database by loading data from the triple store, a client interface for an authenticated user that provides functionality for the authenticated user to propose an edit to the body of knowledge wiki database, a client interface for an editor that provides functionality for the editor to view and approve the proposed edit to the body of knowledge wiki database and a wiki write service for deprecating or replacing the 
Regarding claim 8, Murphy modified by Hite does not appear to teach:
wherein the request comprises a request to add a new triplet to the triple store,
the new triplet comprising a new subject and a new predicate specifying a relationship between the new subject and an object or subject of one of the plurality of triplets
of the domain ontology
However, Hellman teaches:
wherein the request comprises a request to add a new triplet to the triple store,
of the domain ontology (Hellman – Fig. 2, 210, 220, 230, discloses ontology servers where each server maintains its own ontology in a repository of class and relation definitions [Col. 10 lines 29-37]. A relation is a set of tuples (singleton, pair, triplet or, more generally “tuple”) of instances from one or more classes that obey a relationship [Col. 7 lines 52-55].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Murphy, Hite and Hellman before them, to modify the system of Murphy, Hite and Hellman of a body of knowledge ontology component comprising a triple store comprising at least one version of a domain ontology, the at least one version comprising a current domain ontology, a body of knowledge wiki, separate from the body of knowledge ontology component, comprising a body of knowledge wiki database, a wiki load service that populates the body of knowledge wiki database by loading data from the triple store, a client interface for an authenticated user that provides functionality for the authenticated user to propose an edit to the body of knowledge wiki database, a client interface for an editor that provides functionality for the editor to view and approve the proposed edit to the body of knowledge wiki database and a wiki write service for deprecating or replacing the current domain ontology, based on the proposed edit to the body of knowledge wiki database, in response to the approval of the proposed edit to the body of knowledge wiki database, wherein the domain ontology comprises a plurality of triplets, each triplet comprising a subject, a predicate, and an object, the predicate specifying the relationship between the subject and the object with the teachings of Hellman of 
Murphy modified by Hite and Hellman does not appear to teach:
the new triplet comprising a new subject and a new predicate specifying a relationship between the new subject and an object or subject of one of the plurality of triplets
However, Jackson teaches:
the new triplet comprising a new subject and a new predicate specifying a relationship between the new subject and an object or subject of one of the plurality of triplets (Jackson – adding a new predicate may create a new view, where the view represents a relation between a subject and an object. If there is a modification of an existing fact or predicate, then the process may include a combination of additions and deletions. For example, if the instance ‘Joe owns a motorcycle’ is changed to ‘Joe owns the Yamaha motorcycle’, the change is handled by deleting the (“Joe”, “the motorcycle”) tuple from the “owns” view and adding (“Joe”, “the Yamaha motorcycle”) tuple to that same view. [0044-0049]. A fact is expressed in the form of a triple, and has a subject, predicate, and object [0014]. Examiner interprets that a new predicate which is part of a new triplet would create a new view, and that while in the above example “the Yamaha motorcycle” is the new object, the reference 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Murphy, Hite, Hellman and Jackson before them, to modify the system of Murphy, Hite and Hellman of a body of knowledge ontology component comprising a triple store comprising at least one version of a domain ontology, the at least one version comprising a current domain ontology, a body of knowledge wiki, separate from the body of knowledge ontology component, comprising a body of knowledge wiki database, a wiki load service that populates the body of knowledge wiki database by loading data from the triple store, a client interface for an authenticated user that provides functionality for the authenticated user to propose an edit to the body of knowledge wiki database, a client interface for an editor that provides functionality for the editor to view and approve the proposed edit to the body of knowledge wiki database and a wiki write service for deprecating or replacing the current domain ontology, based on the proposed edit to the body of knowledge wiki database, in response to the approval of the proposed edit to the body of knowledge wiki database, wherein the domain ontology comprises a plurality of triplets, each triplet comprising a subject, a predicate, and an object, the predicate specifying the relationship between the subject and the object, wherein the request comprises a request to add a new triplet to the triple store of the domain ontology with the teachings of Jackson of the new triplet comprising a new subject and a new predicate specifying a relationship between the new subject and an object or subject of one of the plurality of triplets. One would have been motivated to make 
Regarding claim 9, Murphy modified by Hite does not appear to teach:
wherein the request comprises a request to add a new triplet to the triple store,
the new triplet comprising a new predicate specifying a relationship between an object of one of the plurality of triplets of the domain ontology and a subject of another one of the plurality of triplets
of the domain ontology
However, Hellman teaches:
wherein the request comprises a request to add a new triplet to the triple store, (Hellman – the ontology may be updated and maintain backward compatibility by adding new classes and relations [Col. 5 lines 48-51].)
of the domain ontology (Hellman – Fig. 2, 210, 220, 230, discloses ontology servers where each server maintains its own ontology in a repository of class and relation definitions [Col. 10 lines 29-37]. A relation is a set of tuples (singleton, pair, triplet or, more generally “tuple”) of instances from one or more classes that obey a relationship [Col. 7 lines 52-55].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Murphy, Hite and Hellman before them, to modify the system of Murphy, Hite and Hellman of a body of knowledge ontology component comprising a triple store comprising at 
Murphy modified by Hite and Hellman does not appear to teach:
the new triplet comprising a new predicate specifying a relationship between an object of one of the plurality of triplets of the domain ontology and a subject of another one of the plurality of triplets
However, Jackson teaches:

Regarding claim 36, Murphy modified by Hite does not appear to teach:
wherein the request comprises a request to add a new triplet to the triple store,
the new triplet comprising a new object and a new predicate specifying a relationship between the new object and an object or subject of one of the plurality of triplets
of the domain ontology
However, Hellman teaches:
wherein the request comprises a request to add a new triplet to the triple store, (Hellman – the ontology may be updated and maintain backward compatibility by adding new classes and relations [Col. 5 lines 48-51].)
of the domain ontology (Hellman – Fig. 2, 210, 220, 230, discloses ontology servers where each server maintains its own ontology in a repository of class and relation definitions [Col. 10 lines 29-37]. A relation is a set of tuples (singleton, pair, triplet or, more generally “tuple”) of instances from one or more classes that obey a relationship [Col. 7 lines 52-55].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Murphy and Hite before them, to modify the system of Murphy and Hite of providing access to a body of knowledge ontology component comprising at least one version of a 
Murphy modified by Hite and Hellman does not appear to teach:
the new triplet comprising a new object and a new predicate specifying a relationship between the new object and an object or subject of one of the plurality of triplets

the new triplet comprising a new object and a new predicate specifying a relationship between the new object and an object or subject of one of the plurality of triplets (Jackson – adding a new predicate may create a new view, where the view represents a relation between a subject and an object. If there is a modification of an existing fact or predicate, then the process may include a combination of additions and deletions. For example, if the instance ‘Joe owns a motorcycle’ is changed to ‘Joe owns the Yamaha motorcycle’, the change is handled by deleting the (“Joe”, “the motorcycle”) tuple from the “owns” view and adding (“Joe”, “the Yamaha motorcycle”) tuple to that same view. [0044-0049]. A fact is expressed in the form of a triple, and has a subject, predicate, and object [0014]. Examiner interprets that a new predicate which is part of a new triplet would create a new view, and that in the above example “the Yamaha motorcycle” is the new object.)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Murphy and Hite before them, to modify the system of Murphy and Hite of providing access to a body of knowledge ontology component comprising at least one version of a domain ontology stored on a triple store, the at least one version comprising a current domain ontology, providing access to a body of knowledge wiki, separate from the body of knowledge ontology component, comprising a body of knowledge wiki database, populating the body of knowledge wiki database by loading data 
Regarding claim 37, Murphy modified by Hite does not appear to teach:
wherein the request comprises a request to add a new triplet to the triple store,
the new triplet comprising a new subject and a new predicate specifying a relationship between the new subject and an object or subject of one of the plurality of triplets
of the domain ontology
However, Hellman teaches:
wherein the request comprises a request to add a new triplet to the triple store, (Hellman – the ontology may be updated and maintain backward compatibility by adding new classes and relations [Col. 5 lines 48-51].)
of the domain ontology (Hellman – Fig. 2, 210, 220, 230, discloses ontology servers where each server maintains its own ontology in a repository of class and relation definitions [Col. 10 lines 29-37]. A relation is a set of tuples (singleton, pair, triplet or, more generally “tuple”) of instances from one or more classes that obey a relationship [Col. 7 lines 52-55].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Murphy and Hite before them, to modify the system of Murphy and Hite of providing access to a body of knowledge ontology component comprising at least one version of a domain ontology stored on a triple store, the at least one version comprising a current domain ontology, providing access to a body of knowledge wiki, separate from the body of knowledge ontology component, comprising a body of knowledge wiki database, populating the body of knowledge wiki database by loading data from the triple store, receiving a request from a client interface of a first client computer of an authenticated user proposing an edit to the body of knowledge wiki database, receiving approval of the proposed edit to body of knowledge wiki database from a client interface of a second client computer of an editor, the client 
Murphy modified by Hite and Hellman does not appear to teach:
the new triplet comprising a new subject and a new predicate specifying a relationship between the new subject and an object or subject of one of the plurality of triplets
However, Jackson teaches:
the new triplet comprising a new subject and a new predicate specifying a relationship between the new subject and an object or subject of one of the plurality of triplets (Jackson – adding a new predicate may create a new view, where the view represents a relation between a subject and an object. If there is a modification of an existing fact or predicate, then the process may include a combination of additions and deletions. For example, if the 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Murphy and Hite before them, to modify the system of Murphy and Hite of providing access to a body of knowledge ontology component comprising at least one version of a domain ontology stored on a triple store, the at least one version comprising a current domain ontology, providing access to a body of knowledge wiki, separate from the body of knowledge ontology component, comprising a body of knowledge wiki database, populating the body of knowledge wiki database by loading data from the triple store, receiving a request from a client interface of a first client computer of an authenticated user proposing an edit to the body of knowledge wiki database, receiving approval of the proposed edit to body of knowledge wiki database from a client interface of a second client computer of an editor, the client interface of the second computer of the editor providing functionality for the editor to view and approve the proposed edit to the body of knowledge wiki database and 
Regarding claim 38, Murphy modified by Hite does not appear to teach:
wherein the request comprises a request to add a new triplet to the triple store,
the new triplet comprising a new predicate specifying a relationship between an object of one of the plurality of triplets of the domain ontology and a subject of another one of the plurality of triplets
of the domain ontology
However, Hellman teaches:
wherein the request comprises a request to add a new triplet to the triple store,
of the domain ontology (Hellman – Fig. 2, 210, 220, 230, discloses ontology servers where each server maintains its own ontology in a repository of class and relation definitions [Col. 10 lines 29-37]. A relation is a set of tuples (singleton, pair, triplet or, more generally “tuple”) of instances from one or more classes that obey a relationship [Col. 7 lines 52-55].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Murphy and Hite before them, to modify the system of Murphy and Hite of providing access to a body of knowledge ontology component comprising at least one version of a domain ontology stored on a triple store, the at least one version comprising a current domain ontology, providing access to a body of knowledge wiki, separate from the body of knowledge ontology component, comprising a body of knowledge wiki database, populating the body of knowledge wiki database by loading data from the triple store, receiving a request from a client interface of a first client computer of an authenticated user proposing an edit to the body of knowledge wiki database, receiving approval of the proposed edit to body of knowledge wiki database from a client interface of a second client computer of an editor, the client interface of the second computer of the editor providing functionality for the editor to view and approve the proposed edit to the body of knowledge wiki database and deprecating or replacing the current domain ontology based on the proposed edit to the body of knowledge wiki database, in response to the approval of the proposed edit to the body of knowledge wiki database, wherein the domain ontology comprises a plurality of triplets, each triplet comprising a subject, a predicate, and 
Murphy modified by Hite and Hellman does not appear to teach:
the new triplet comprising a new predicate specifying a relationship between an object of one of the plurality of triplets of the domain ontology and a subject of another one of the plurality of triplets
However, Jackson teaches:
the new triplet comprising a new predicate specifying a relationship between an object of one of the plurality of triplets of the domain ontology and a subject of another one of the plurality of triplets (Jackson – adding a new predicate may create a new view, where the view represents a relation between a subject and an object. If there is the use of a new predicate to add a new fact, then the new fact is added to the view that exists for that predicate [0045-0047]. Examiner interprets that a new triplet with a new predicate and object and subject would create a new view and populate that view with the new triplet.)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Murphy and Hite before them, to modify the system of Murphy and Hite of providing access .
s 10-15 and 39-44 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Hite further in view of Franceschini.
Regarding claim 10, Murphy teaches:
wherein: the current domain ontology comprising a plurality of concepts (Murphy – the semantic network has a knowledge structure made up of vertices and edges. These vertices and edges may be interpreted individually or in combination to form one or more of the fundamental knowledge structure constructs, including concepts [Col. 7 lines 10-24].)
Murphy modified by Hite does not appear to teach:
represented by vectors in a multi-dimensional vector space
determining at least some of the vectors that represent at least some of the plurality of concepts by: using natural language processing to analyze text representations of the concepts and extract terms, phrases, or latent topics; and transforming the terms, phrases, or latent topics into vectors in the multi-dimensional vector space
receiving a request identifying at least one concept from a user-developed application
mapping the at least one concept identified in the request to one or more additional concepts of the current domain ontology to infer a relationship between the at least one concept identified in the request and the one or more additional concepts of the current domain ontology based on the vectors representing the at least one concept 
and transmitting a response comprising the identified relationship
However, Franceschini teaches:
represented by vectors in a multi-dimensional vector space (Franceschini – the QA system in Fig. 1 – 100 uses a vector concept engine 11 to extract concept vectors from a knowledge database [Col. 5 lines 14-19].)
the processor is further configured to access the computer-readable tangible medium to load and execute the software instructions to further provide a service for:
determining at least some of the vectors that represent at least some of the plurality of concepts by: using natural language processing to analyze text representations of the concepts and extract terms, phrases, or latent topics; and transforming the terms, phrases, or latent topics into vectors in the multi-dimensional vector space
receiving a request identifying at least one concept from a user-developed application (Franceschini – the information processing may include receiving a user request to produce a set of recommended concepts related to a first selected concept when a cursor passes over the first selected concept, and/or may include detecting one or more concepts contained in written concenter authored by the user [Col. 25, lines 26-31].)
mapping the at least one concept identified in the request to one or more additional concepts of the current domain ontology to infer a relationship between the at least one concept identified in the request and the one or more additional concepts of the current domain ontology based on the vectors representing the at least one concept identified in the request and the vectors representing the one or more additional concepts (Franceschini – a vector representation of each user concept (i.e. at least one concept identified in the request) and each candidate concept (i.e. one or more additional concepts) in the first concept set is generated, retrieved, constructed, or otherwise obtained. The vectors are processed using natural language processing analysis comparison of vector representation of each user concept to a vector representation of each candidate concept in the first concept set to determine a similarity measure between each candidate concept and each user concept. The NLP analysis comparison (i.e. mapping) includes analyzing a vector similarity function sim(Vi, Vj) between (1) 
and transmitting a response comprising the identified relationship (Franceschini - based on the similarity measure between each candidate concept and each user concept, one or more candidate concepts are selected for display as recommended concepts which are related to the one or more concepts contained in the user’s written content [Col. 25 lines 44-49].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Murphy, Hite and Franceschini before them, to modify the system of Murphy and Hite of a body of knowledge ontology component comprising a triple store comprising at least one version of a domain ontology, the at least one version comprising a current domain ontology, a body of knowledge wiki, separate from the body of knowledge ontology component, comprising a body of knowledge wiki database, a wiki load service that populates the body of knowledge wiki database by loading data from the triple store, a client interface for an authenticated user that provides functionality for the authenticated user to propose an edit to the body of knowledge wiki database, a client interface for an editor that provides functionality for the 
Regarding claim 11, Murphy modified by Hite does not appear to teach:
wherein at least some of the vectors that represent at least some of the plurality of concepts are determined by propagating vectors from additional concepts that have an inferred relationship to the at least some concepts
However, Franceschini teaches:
wherein at least some of the vectors that represent at least some of the plurality of concepts are determined by propagating vectors from additional concepts that have an inferred relationship to the at least some concepts (Franceschini – to generate concept vectors, the concept vector extractor may process semantic information or statistical properties deduced from 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Murphy, Hite and Franceschini before them, to modify the system of Murphy and Hite of a body of knowledge ontology component comprising a triple store comprising at least one version of a domain ontology, the at least one version comprising a current domain ontology, a body of knowledge wiki, separate from the body of knowledge ontology component, comprising a body of knowledge wiki database, a wiki load service that populates the body of knowledge wiki database by loading data from the triple store, a client interface for an authenticated user that provides functionality for the authenticated user to propose an edit to the body of knowledge wiki database, a client interface for an editor that provides functionality for the editor to view and approve the proposed edit to the body of knowledge wiki database and a wiki write service for deprecating or replacing the current domain ontology, based on the proposed edit to the body of knowledge wiki database, in response to the approval of the proposed edit to the body of knowledge wiki database, wherein the current domain ontology comprising a plurality of concepts, representing the concepts with vectors, determining at least some of the vectors that represent at least some of the plurality of concepts, receiving a request identifying at least one concept, mapping the concept to concepts in the current 
Regarding claim 12, Murphy teaches:
wherein: the current domain ontology further comprises a plurality of skills (Murphy – the semantic network has a knowledge structure made up of vertices and edges. These vertices and edges may be interpreted individually or in combination to form one or more of the fundamental knowledge structure constructs, including concepts [Col. 7 lines 10-24]. Concepts represent individual objects, ideas or thoughts that have meaning [Col. 7 lies 60-61]. Examiner interprets that a concept discloses a skill.)
Murphy modified by Hite does not appear to teach:
represented by vectors in the multi-dimensional vector space
the processor is further configured to access the computer-readable tangible medium to load and execute the software instructions to further provide a service for: determining at least some of the vectors that represent at least some of the plurality of skills by: using natural language processing to analyze text representations of the skills and extract terms, phrases, or latent topics; and transforming the terms, 
receiving a request from a user-developed application, which request comprises text identifying one or more skills
mapping the one or more skills identified in the request to one or more concepts of the current domain ontology to infer a relationship between the one or more skills identified in the request and the one or more concepts of the domain ontology based on the vectors representing the one or more skills and vectors representing the one or more concepts
and transmitting a response comprising the identified relationship
However, Franceschini teaches:
represented by vectors in the multi-dimensional vector space (Franceschini – the QA system in Fig. 1 – 100 uses a vector concept engine 11 to extract concept vectors from a knowledge database [Col. 5 lines 14-19].)
the processor is further configured to access the computer-readable tangible medium to load and execute the software instructions to further provide a service for: determining at least some of the vectors that represent at least some of the plurality of skills by: using natural language processing to analyze text representations of the skills and extract terms, phrases, or latent topics; and transforming the terms, phrases, or latent topics into vectors in the multi-dimensional vector space (Franceschini – to generate concept vectors, the concept vector extractor may process semantic information or statistical properties deduced from word vectors extracted from the one or more external sources. To this end, the captured concept sequences may be directed to the concept vector extraction function which may use Natural Language Processing or machine learning processes to analyze the concept sequences to construct one or more concept vectors [Col. 12 lines 37-45]. A concept is a single word or a word sequence which becomes a semantic concept once it has been designated by a community to have a special role – as representing more than just a sequence of words [Col. 7 lines 40-44]. Examiner interprets that that a concept discloses a skill.)
receiving a request from a user-developed application, which request comprises text identifying one or more skills (Franceschini – the information processing may include receiving a user request to produce a set of recommended concepts related to a first selected concept when a cursor passes over the first selected concept, and/or may include detecting one or more concepts contained in written concenter authored by the user [Col. 25, lines 26-31].)
mapping the one or more skills identified in the request to one or more concepts of the current domain ontology to infer a relationship between the one or more skills identified in the request and the one or more concepts of the domain ontology based on the vectors representing the one or more skills and vectors representing the one or more concepts (Franceschini – a vector representation of each user concept (i.e. at least one concept identified in the request) and each candidate concept (i.e. one or more additional concepts) in the first concept set is generated, retrieved, constructed, or otherwise obtained. The vectors are processed using natural language processing analysis comparison of vector representation of each user concept to a vector representation of each candidate concept in the first concept set to determine a similarity measure between each candidate concept and each user concept. The NLP analysis comparison (i.e. mapping) includes analyzing a vector similarity function sim(Vi, Vj) between (1) the vector representation Vi of a first selected user concept Ci contained in written content authored by the user and (2) one or more vectors (Vj for each candidate concepts in the first concept set. Based on the similarity measure between each candidate concept and each user concept, one or more candidate concepts are selected for display as recommended concepts which are related to the one or more concepts contained in the user’s written content [Col. 25 lines 31-49].)
and transmitting a response comprising the identified relationship (Franceschini - based on the similarity measure between each candidate concept and each user concept, one or more candidate concepts are selected for display as recommended concepts which are related to the one or more concepts contained in the user’s written content [Col. 25 lines 44-49].)

Regarding claim 13, Murphy modified by Hite does not appear to teach:
at least some of the vectors that represent at least some of the plurality of skills are determined by propagating vectors from the one or more concepts that have an inferred relationship to the one or more skills
However, Franceschini teaches:
at least some of the vectors that represent at least some of the plurality of skills are determined by propagating vectors from the one or more concepts that have an inferred relationship to the one or more skills (Franceschini – to generate concept vectors, the concept vector extractor may process semantic information or statistical properties deduced from word vectors extracted from the one or more external sources. To this end, the captured concept sequences may be directed to the concept vector extraction function which may use Natural Language Processing or machine learning processes to analyze the concept sequences to construct one or more concept vectors [Col. 12 lines 37-45].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Murphy, Hite and Franceschini before them, to modify the system of Murphy, Hite and Franceschini of a body of knowledge ontology component comprising a triple store 
Regarding claim 14, Murphy teaches:
wherein: the current domain ontology further comprises a plurality of documents (Murphy – the semantic network has a knowledge structure made up of vertices and edges. These vertices and edges may be interpreted individually or in combination to form one or more of the fundamental knowledge structure constructs, including concepts [Col. 7 lines 10-24]. Concepts represent individual objects, ideas or thoughts that have meaning [Col. 7 lies 60-61]. Examiner interprets that a concept discloses a skill.)
Murphy modified by Hite does not appear to teach:
represented by vectors in the multi-dimensional vector space
the processor is further configured to access the computer-readable tangible medium to load and execute the software instructions to further provide a service for: determining at least some of the vectors that represent at least some of the plurality of documents by: using natural language processing to analyze the documents and extract terms, phrases, or latent topics; and transforming the terms, phrases, or latent topics into vectors in the multi-dimensional vector space
receiving a request from a user-developed application, which request comprises one or more documents
mapping the one or more documents identified in the request to one or more concepts of- 30 -142684.00103/36435626v.3DOCKET NO. 142684-00103 PATENT the current domain ontology to infer a relationship 
and transmitting a response comprising the identified relationship
However, Franceschini teaches:
represented by vectors in the multi-dimensional vector space (Franceschini – the QA system in Fig. 1 – 100 uses a vector concept engine 11 to extract concept vectors from a knowledge database [Col. 5 lines 14-19].)
the processor is further configured to access the computer-readable tangible medium to load and execute the software instructions to further provide a service for: determining at least some of the vectors that represent at least some of the plurality of documents by: using natural language processing to analyze the documents and extract terms, phrases, or latent topics; and transforming the terms, phrases, or latent topics into vectors in the multi-dimensional vector space (Franceschini – to generate concept vectors, the concept vector extractor may process semantic information or statistical properties deduced from word vectors extracted from the one or more external sources. To this end, the captured concept sequences may be directed to the concept vector extraction function which may use Natural Language Processing or machine learning processes to analyze the concept sequences to 
receiving a request from a user-developed application, which request comprises one or more documents (Franceschini – the information processing may include receiving a user request to produce a set of recommended concepts related to a first selected concept when a cursor passes over the first selected concept, and/or may include detecting one or more concepts contained in written concenter authored by the user [Col. 25, lines 26-31].)
mapping the one or more documents identified in the request to one or more concepts of- 30 -142684.00103/36435626v.3DOCKET NO. 142684-00103 PATENT the current domain ontology to infer a relationship between the one or more documents of the request and the one or more concepts of the domain ontology based on the vectors representing the one or more documents identified in the request and the vectors representing the one or more concepts (Franceschini – a vector representation of each user concept (i.e. at least one concept identified in the request) and each candidate concept (i.e. one or more additional concepts) in the first concept set is generated, retrieved, constructed, or otherwise obtained. The vectors are processed using natural language processing analysis comparison of vector representation of each user concept to a 
and transmitting a response comprising the identified relationship (Franceschini - based on the similarity measure between each candidate concept and each user concept, one or more candidate concepts are selected for display as recommended concepts which are related to the one or more concepts contained in the user’s written content [Col. 25 lines 44-49].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Murphy, Hite and Franceschini before them, to modify the system of Murphy and Hite of a body of knowledge ontology component comprising a triple store comprising at least one version of a domain ontology, the at least one version comprising a current domain ontology, a body of knowledge wiki, separate from the body of knowledge ontology component, comprising a body of knowledge wiki database, a 
Regarding claim 15, Murphy modified by Hite does not appear to teach:
wherein at least some of the vectors that represent at least some of the plurality of documents are determined by propagating vectors from 
However, Franceschini teaches:
wherein at least some of the vectors that represent at least some of the plurality of documents are determined by propagating vectors from the one or more concepts that have an inferred relationship to the one or more documents (Franceschini – to generate concept vectors, the concept vector extractor may process semantic information or statistical properties deduced from word vectors extracted from the one or more external sources. To this end, the captured concept sequences may be directed to the concept vector extraction function which may use Natural Language Processing or machine learning processes to analyze the concept sequences to construct one or more concept vectors [Col. 12 lines 37-45].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Murphy, Hite and Franceschini before them, to modify the system of Murphy, Hite and Franceschini of a body of knowledge ontology component comprising a triple store comprising at least one version of a domain ontology, the at least one version comprising a current domain ontology, a body of knowledge wiki, separate from the body of knowledge ontology component, comprising a body of knowledge wiki database, a wiki load service that populates the body of knowledge wiki database by loading data from the triple store, a client interface for an authenticated user 
Regarding claim 39, Murphy modified by Hite does not appear to teach:
determining at least some of the vectors that represent at least some of the plurality of concepts by: using natural language processing to 
receiving a request identifying at least one concept from a user-developed application
mapping the at least one concept identified in the request to one or more additional concepts of the current domain ontology to infer a relationship between the at least one concept identified in the request and the one or more additional concepts of the current domain ontology based on the vectors representing the at least one concept identified in the request and the vectors representing the one or more additional concepts
and transmitting a response comprising the identified relationship
However, Franceschini teaches:
determining at least some of the vectors that represent at least some of the plurality of concepts by: using natural language processing to analyze text representations of the concepts and extract terms, phrases, or latent topics; and transforming the terms, phrases, or latent topics into vectors in the multi-dimensional vector space (Franceschini – to generate concept vectors, the concept vector extractor may process semantic information or statistical properties deduced from word vectors extracted from the one or more external sources. To this end, the captured concept sequences may be directed to the concept vector 
receiving a request identifying at least one concept from a user-developed application (Franceschini – the information processing may include receiving a user request to produce a set of recommended concepts related to a first selected concept when a cursor passes over the first selected concept, and/or may include detecting one or more concepts contained in written concenter authored by the user [Col. 25, lines 26-31].) 
mapping the at least one concept identified in the request to one or more additional concepts of the current domain ontology to infer a relationship between the at least one concept identified in the request and the one or more additional concepts of the current domain ontology based on the vectors representing the at least one concept identified in the request and the vectors representing the one or more additional concepts (Franceschini – a vector representation of each user concept (i.e. at least one concept identified in the request) and each candidate concept (i.e. one or more additional concepts) in the first concept set is generated, retrieved, constructed, or otherwise obtained. The vectors are processed using natural language processing analysis comparison of vector representation of each user concept to a vector representation of each candidate concept in the first concept set to 
and transmitting a response comprising the identified relationship (Franceschini - based on the similarity measure between each candidate concept and each user concept, one or more candidate concepts are selected for display as recommended concepts which are related to the one or more concepts contained in the user’s written content [Col. 25 lines 44-49].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Murphy and Hite before them, to modify the system of Murphy and Hite of providing access to a body of knowledge ontology component comprising at least one version of a domain ontology stored on a triple store, the at least one version comprising a current domain ontology, providing access to a body of knowledge wiki, separate from the body of knowledge ontology component, comprising a body of knowledge wiki database, populating the body of knowledge wiki database by loading data 
Regarding claim 40, Murphy modified by Hite does not appear to teach:
wherein at least some of the vectors that represent at least some of the plurality of concepts are determined by propagating vectors from additional concepts that have an inferred relationship to the at least some concepts
However, Franceschini teaches:
wherein at least some of the vectors that represent at least some of the plurality of concepts are determined by propagating vectors from additional concepts that have an inferred relationship to the at least some concepts (Franceschini – to generate concept vectors, the concept vector extractor may process semantic information or statistical properties deduced from word vectors extracted from the one or more external sources. To this end, the captured concept sequences may be directed to the concept vector extraction function which may use Natural Language Processing or machine learning processes to analyze the concept sequences to construct one or more concept vectors [Col. 12 lines 37-45].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Murphy and Hite before them, to modify the system of Murphy, Hite and Franceschini of providing access to a body of knowledge ontology component comprising at least one version of a domain ontology stored on a triple store, the at least one version comprising a current domain ontology, providing access to a body of knowledge wiki, separate from the body of knowledge ontology component, comprising a body of knowledge wiki database, populating the body of knowledge wiki database by loading data from the triple store, receiving a request from a client interface of a first client computer of an authenticated user proposing an edit to the body of knowledge wiki database, receiving approval of the proposed edit to body of knowledge wiki database from a client interface of a second client computer of an editor, the client interface of the second computer of the editor providing functionality for the editor to view and approve the proposed edit to the body of knowledge wiki database and deprecating or replacing the current domain ontology based on the proposed edit to the body of knowledge wiki database, in response to 
Regarding claim 41, Murphy teaches:
wherein the current domain ontology further comprises a plurality of skills (Murphy – the semantic network has a knowledge structure made up of vertices and edges. These vertices and edges may be interpreted individually or in combination to form one or more of the fundamental knowledge structure constructs, including concepts [Col. 7 lines 10-24]. Concepts represent individual objects, ideas or thoughts that have meaning [Col. 7 lies 60-61]. Examiner interprets that a concept discloses a skill.)
Murphy modified by Hite does not appear to teach:
represented by vectors in the multi-dimensional vector space, the method further comprising:
determining at least some of the vectors that represent at least some of the plurality of skills by: using natural language processing to 
receiving a request from a user-developed application, the request from the user-developed application comprising text identifying one or more skills
mapping the one or more skills to one or more concepts of the current domain ontology to infer a relationship between the one or more skills identified in the request and the one or more concepts of the domain ontology based on the vectors representing the one or more skills and the vectors representing the one or more concepts
and transmitting a response comprising the identified relationship
However, Franceschini teaches:
represented by vectors in the multi-dimensional vector space, the method further comprising: (Franceschini – the QA system in Fig. 1 – 100 uses a vector concept engine 11 to extract concept vectors from a knowledge database [Col. 5 lines 14-19].)
determining at least some of the vectors that represent at least some of the plurality of skills by: using natural language processing to analyze text representations of the skills and extract terms, phrases, or latent topics; and transforming the terms, phrases, or latent topics into vectors in the multi-dimensional vector space (Franceschini – to generate concept vectors, the concept vector extractor may process semantic 
receiving a request from a user-developed application, the request from the user-developed application comprising text identifying one or more skills (Franceschini – the information processing may include receiving a user request to produce a set of recommended concepts related to a first selected concept when a cursor passes over the first selected concept, and/or may include detecting one or more concepts contained in written concenter authored by the user [Col. 25, lines 26-31].)
mapping the one or more skills to one or more concepts of the current domain ontology to infer a relationship between the one or more skills identified in the request and the one or more concepts of the domain ontology based on the vectors representing the one or more skills and the vectors representing the one or more concepts (Franceschini – a vector 
and transmitting a response comprising the identified relationship (Franceschini - based on the similarity measure between each candidate concept and each user concept, one or more candidate concepts are selected for display as recommended concepts which are related to the one or more concepts contained in the user’s written content [Col. 25 lines 44-49].)

Regarding claim 42, Murphy modified by Hite does not appear to teach:
wherein at least some of the vectors that represent at least some of the plurality of skills are determined by propagating vectors from the one or more concepts that have an inferred relationship to the one or more skills
However, Franceschini teaches:
wherein at least some of the vectors that represent at least some of the plurality of skills are determined by propagating vectors from the one or more concepts that have an inferred relationship to the one or more skills (Franceschini – to generate concept vectors, the concept vector extractor may process semantic information or statistical properties deduced from word vectors extracted from the one or more external sources. To this end, the captured concept sequences may be directed to the concept vector extraction function which may use Natural Language Processing or machine learning processes to analyze the concept sequences to construct one or more concept vectors [Col. 12 lines 37-45].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Murphy and Hite before them, to modify the system of Murphy, Hite and Franceschini of 
Regarding claim 43, Murphy teaches:
wherein the current domain ontology further comprises a plurality of documents (Murphy – the semantic network has a knowledge structure made up of vertices and edges. These vertices and edges may be interpreted individually or in combination to form one or more of the fundamental knowledge structure constructs, including concepts [Col. 7 lines 10-24]. Concepts represent individual objects, ideas or thoughts that have meaning [Col. 7 lies 60-61]. Examiner interprets that a concept discloses a skill.)
Murphy modified by Hite does not appear to teach:
represented by vectors in the multi-dimensional vector space, the method further comprising:
determining at least some of the vectors that represent at least some of the plurality of documents by: using natural language processing to analyze the documents and extract terms, phrases, or latent topics; and transforming the terms, phrases, or latent topics into vectors in the multi-dimensional vector space
receiving a request from a user-developed application, the request form a user-developed application comprising one or more documents
mapping the one or more documents identified in the request to one or more concepts of the domain ontology to identify a relationship 
and transmitting a response comprising the identified relationship
However, Franceschini teaches:
represented by vectors in the multi-dimensional vector space, the method further comprising: (Franceschini – the QA system in Fig. 1 – 100 uses a vector concept engine 11 to extract concept vectors from a knowledge database [Col. 5 lines 14-19].)
determining at least some of the vectors that represent at least some of the plurality of documents by: using natural language processing to analyze the documents and extract terms, phrases, or latent topics; and transforming the terms, phrases, or latent topics into vectors in the multi-dimensional vector space (Franceschini – to generate concept vectors, the concept vector extractor may process semantic information or statistical properties deduced from word vectors extracted from the one or more external sources. To this end, the captured concept sequences may be directed to the concept vector extraction function which may use Natural Language Processing or machine learning processes to analyze the concept sequences to construct one or more concept vectors [Col. 12 lines 37-45]. A concept is a single word or a word sequence which becomes a semantic concept once it has been designated by a community to have a special role – as representing more than just a 
receiving a request from a user-developed application, the request form a user-developed application comprising one or more documents (Franceschini – the information processing may include receiving a user request to produce a set of recommended concepts related to a first selected concept when a cursor passes over the first selected concept, and/or may include detecting one or more concepts contained in written concenter authored by the user [Col. 25, lines 26-31].)
mapping the one or more documents identified in the request to one or more concepts of the domain ontology to identify a relationship between the one or more documents of the request and the one or more concepts of the domain ontology (Franceschini – a vector representation of each user concept (i.e. at least one concept identified in the request) and each candidate concept (i.e. one or more additional concepts) in the first concept set is generated, retrieved, constructed, or otherwise obtained. The vectors are processed using natural language processing analysis comparison of vector representation of each user concept to a vector representation of each candidate concept in the first concept set to determine a similarity measure between each candidate concept and each user concept. The NLP analysis comparison (i.e. mapping) includes analyzing a vector similarity function sim(Vi, Vj) between (1) 
and transmitting a response comprising the identified relationship (Franceschini - based on the similarity measure between each candidate concept and each user concept, one or more candidate concepts are selected for display as recommended concepts which are related to the one or more concepts contained in the user’s written content [Col. 25 lines 44-49].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Murphy and Hite before them, to modify the system of Murphy, Hite and Franceschini of providing access to a body of knowledge ontology component comprising at least one version of a domain ontology stored on a triple store, the at least one version comprising a current domain ontology, providing access to a body of knowledge wiki, separate from the body of knowledge ontology component, comprising a body of knowledge wiki database, populating the body of knowledge wiki database by loading data from the triple store, receiving a request from a client interface of a first client computer of an authenticated user proposing an edit to the body of knowledge wiki database, receiving approval of the proposed edit to body of 
Regarding claim 44, Murphy modified by Hite does not appear to teach:
wherein at least some of the vectors that represent at least some of the plurality of documents are determined by propagating vectors from the one or more concepts that have an inferred relationship to the one or more documents
However, Franceschini teaches:
wherein at least some of the vectors that represent at least some of the plurality of documents are determined by propagating vectors from the one or more concepts that have an inferred relationship to the one or more documents (Franceschini – to generate concept vectors, the concept vector extractor may process semantic information or statistical properties deduced from word vectors extracted from the one or more external sources. To this end, the captured concept sequences may be directed to the concept vector extraction function which may use Natural Language Processing or machine learning processes to analyze the concept sequences to construct one or more concept vectors [Col. 12 lines 37-45].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Murphy and Hite before them, to modify the system of Murphy, Hite and Franceschini of providing access to a body of knowledge ontology component comprising at least one version of a domain ontology stored on a triple store, the at least one version comprising a current domain ontology, providing access to a body of knowledge wiki, separate from the body of knowledge ontology component, comprising a body of knowledge wiki database, populating the body of knowledge wiki database by loading data from the triple store, receiving a request from a client interface of a first client computer of an authenticated user proposing an edit to the body of knowledge wiki database, receiving approval of the proposed edit to body of knowledge wiki database from a client interface of a second client computer of an 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./         Examiner, Art Unit 2166                                                                                                                                                                                               
/MARK D FEATHERSTONE/         Supervisory Patent Examiner, Art Unit 2166